In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00078-CV
        ______________________________


            KRISTI PIERCE, Appellant

                        V.

      PELTIER CHEVROLET, INC., Appellee




   On Appeal from the County Court at Law No. 3
               Smith County, Texas
             Trial Court No. 57,714-B




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        Kristi Pierce, the sole appellant in this case, has filed a motion seeking to dismiss her

appeal.1 Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, her motion is granted.

TEX. R. APP. P. 42.1.

        We dismiss the appeal.




                                                            Josh R. Morriss, III
                                                            Chief Justice

Date Submitted:           August 10, 2010
Date Decided:             August 11, 2010




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).

                                                       2